Van Brunt, P. J.
I concur in the conclusions arrived at by Mr. Justice Brady. An examination of the Code shows it is the policy of the law that wherever practicable appeals, and all proceedings in the nature of appeals, should be heard at the general term, and the practice in this district has been in harmony with this rule. It is undoubtedly true that the court at special term would have the power to hear this appeal, but the proper regulation of business in this district requires that the special term, overcrowded as it is, should not be burdened by these appeals when there is another branch of the court more accessible. 0